Citation Nr: 1227667	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-17 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had recognized guerilla service from September 1942 to June 1945 and active service in the Philippine Army from June 1945 to April 1946.  He died in September 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and September 2009 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The Board notes that the appellant requested and was scheduled for a hearing before a Veterans Law Judge, but did not appear for the hearing.  The Board considers the appellant's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(d),(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably a remand is necessary for further evidentiary development of the appellant's claims.  At the time of the Veteran's death, service connection had been established for partial paralysis of the right ulnar and median nerve, evaluated as 50% disabling.  [Prior to November 16, 1958, the Veteran's service-connected right arm disability was rated as a moderately severe injury to Muscle Group VII of the right forearm, evaluated as 30 percent disabling from July 5, 1951, to August 9, 1953, and as 70 percent disabling from August 10, 1953, to November 15, 1958.  As per a September 1958 rating action, the Veteran's right arm disability was shown to have permanently improved, warranting a change of the diagnostic codes used to evaluate his right arm disability and the disability evaluation.]  
The Veteran died on September [redacted], 2007.  The causes of death listed on the certificate of death were coronary artery disease, status post acute myocardial infarction, Killips II, ischemic heart disease; subdural effusion fronto-temporo-parietal area secondary to fall; status post aspiration pneumonia with acute renal failure; chronic renal failure probably secondary to acute tubular necrosis secondary to dehydration status post acute gastroenteritis moderate to severe dehydration; electrolyte imbalance secondary to the first four disabilities listed; and status post gastrotomy tube insertion.  The certificate of death includes a notation that the Veteran had a paralyzed upper extremity due to a gunshot wound that became gradually aggravated and became permanent in 1959; he learned to live with it until his death.  The Board observes that, due to the fact that the notation was typed and the photocopy of the certificate of death is not of the best quality, the actual wording of this notation is not precisely clear.  It appears that this notation was partially typed on the line listing other significant conditions contributing to death and not as the seventh cause of death.

The appellant contends that the Veteran's coronary artery disease was related to his military service.  See, e.g., January 2009 notice of disagreement and claim for DIC pursuant to 38 U.S.C.A. § 1318.  In this regard, she contends that the Veteran was a prisoner of war (POW) and that service connection for the Veteran's heart disease is warranted on a presumptive basis.  The Board observes that, if a veteran is a former POW, certain enumerated diseases shall be service connected if manifest to a degree of 10 percent or more at any time after discharge or release from active service even though there is no record of such disease during service, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  The enumerated diseases include atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease and their complications (including myocardial infarction, congestive heart failure and arrhythmia)).  See 38 C.F.R. 3.309(c)(1) (2011); cf. 38 U.S.C.A. §§ 1112(b)(1)(B), (b)(2)(L) (2011) (requiring that the former POW be interned or detained for not less than 30 days for presumptive service connection for heart disease).

The term "former prisoner of war" means a person who, while serving in the active military, naval or air service, was forcibly detained or interned in line of duty by an enemy government or its agents, or a hostile force, during a period of war; or by a foreign government or its agents, or a hostile force, under circumstances which the Secretary finds to have been comparable to the circumstances under which persons have generally been forcibly detained or interned by enemy governments during periods of war.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y) (2011).

VA shall accept the findings of the appropriate service department that a person was a POW during a period of war unless a reasonable basis exists for questioning it.  Such findings shall be accepted only when detention or internment is by an enemy government or its agents.  38 C.F.R. § 3.1(y)(1) (2011).

In all other situations, including those in which VA cannot accept the service department findings, VA shall consider the circumstances of detention or internment in determining POW status.  To be considered a former POW, a serviceperson must have been forcibly detained or interned under circumstances comparable to those under which persons generally have been forcibly detained or interned by enemy governments during periods of war.  Such circumstances include, but are not limited to, physical hardships or abuse, psychological hardships or abuse, malnutrition, and unsanitary conditions.  Each individual member of a particular group of detainees or internees shall, in the absence of evidence to the contrary, be considered to have experienced the same circumstances as those experienced by the group.  38 C.F.R. § 3.1(y)(2) (2011).  

"To detain" means "[t]o keep under restraint or in custody" or "to keep from proceeding; keep waiting; delay."  "To intern" means "to restrict or confine within prescribed limits, as prisoners of war , enemy aliens, or combat troops who take refuge in a neutral country," or "[t]o segregate and confine a person or group, [especially] those suspected of hostile sympathies in time of war."  McBurney v. Shinseki, 23 Vet. App. 136, 140-41 (2009), quoting Webster's Unabridged Dictionary 541 (2d ed. 2001) and Black's Law Dictionary 820 (8th ed. 2004).

Here, the evidence fails to establish the Veteran's status as a POW.  In this regard, a redetermination sheet dated June in 1954 notes that the Veteran was inducted in December 1941 and was released as a POW in May 1941.  He then returned to military control in September 1942 and was discharged in April 1946.  However, a service printout dated in August 1986 showing a list of POWs who were alive does not list the Veteran's name.  Also, a service department record dated in September 1992 verifying the Veteran's unit and grade/rank from the Republic of the Philippines, Department of National Defense, Philippine Veterans Affairs Office, shows that the box for the Veteran's name being carried in the POW/Casualty Roster was not checked.  

Accordingly, the RO contacted the National Personnel Records Center (NPRC) to verify the Veteran's status as a POW.  A response received in December 2009 shows that their records indicated that the Veteran did not acquire POW status.  A claim was made with the War Claims Commission (WCC), and they determined that the alleged period of confinement did not occur.  The NPRC abided by their decision.  An administrative decision dated in August 2011 formally found that the Veteran was not a POW.  

The Board concludes that the Veteran was not a POW.  As such, service connection for the cause of the Veteran's death due to heart disease on a presumptive basis is not warranted.  However, a finding of service connection on a direct basis is not precluded.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Here, the Veteran's service treatment records (STRs) show no incurrence of a heart injury or disease.  However, a record dated in February 1946 indicated that the Veteran had chest pain diagnosed as mild angina when he was hospitalized for his gunshot wound in January 1944.  The Board observes that angina is defined as pectoris and "any, spasmodic choking, or suffocative pain."  Dorland's Illustrated Medical Dictionary 84 (31st ed. 2007).  Pectoris is a paroxysmal thoracic pain; "it is most often due to ischemia of the myocardium and precipitated by effort or excitement".  Id.  His February 1946 discharge separation revealed normal systems, including a normal cardiovascular system.  

According to post-service medical records, the Veteran was "diagnosed" with coronary artery disease and angina in July 1946.  Certain chronic diseases (e.g., cardiovascular-renal disease, including arteriosclerosis and organic heart disease) may be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  However, although the July 1946 record showing a "diagnosis" of coronary artery disease was within one year of discharge, the Board finds that the presumption does not apply.

Here, a record dated in February 1947 from the same physician who treated the Veteran in July 1946 shows that the Veteran was only diagnosed with hypertension.  The physician did note that the Veteran had been treated for mild angina while under treatment for the in-service gunshot wound and by himself for mild angina in July 1946.  The Veteran was diagnosed with arrhythmia and palpitation in December 1960.  In December 1972, he was shown to have hypertension and having had a temporary ischemic attack.  No mention of coronary artery disease was made in any of these medical records.  

Although the Veteran was "diagnosed" with coronary artery disease in 1946, subsequent medical records fail to confirm that he had such disability manifested to a degree of 10 percent or more within one year from discharge from service.  Thus, the Board cannot conclude that the Veteran's coronary artery disease listed on the certificate of death is presumptively related to his military service.  Also, the Board observes that the Veteran was diagnosed with hypertension in 1947 and that this disability is also considered to be a cardiovascular-renal disease for which presumptive service connection applies.  Id.  However, the evidence also does not show that it was manifested to a degree of 10 percent or more within discharge or that it caused or contributed to the Veteran's death.  

A VA opinion was obtained in October 2007.  The examiner opined that the Veteran's cause of death was not caused by or a result of his service-connected injury to the right forearm with severe muscle injury and paralysis of the ulnar and median nerves.  In providing a rationale, the examiner noted that, prior to the Veteran's hospitalization in July 2007, he was already suffering from ischemic heart disease.  However, the examiner was not asked to provide an opinion regarding whether the Veteran's ischemic heart disease--or any of the other causes of death listed on the certificate of death--was directly related to his military service.

In this case, the Veteran's STRs clearly show a diagnosis of angina in service; as noted above, angina can be a symptom due to ischemia of the myocardium.  Additionally, a diagnosis of coronary artery disease and angina was made in July 1946, just months after the Veteran's discharge from service in April 1946.  Since the Veteran's certificate of death includes coronary artery disease, status post acute myocardial infarction, Killips II, ischemic heart disease as a cause of death, in light of the medical evidence discussed above, and due to the complex medical issues involved in this case, the Board finds that a remand is warranted as a medical opinion is necessary to substantiate this claim.  38 U.S.C.A. § 5103A(a)(1).  

Additionally, although medical summaries regarding the Veteran's treatment in July 2007 and August 2007 from Vicente Gullas Memorial Hospital have been obtained, the actual treatment records themselves have not.  Also, no treatment records pertaining to the Veteran's heart disease, or his other disabilities listed on the certificate of death, have been obtained.  Therefore, as a remand is necessary for the development set forth above, on remand, the RO should obtain pertinent treatment records pertaining to the Veteran's heart disease, the other disabilities listed on his certificate of death, and his death.  

As for the appellant's claim for DIC pursuant to 38 U.S.C.A. § 1318, the Board observes that only if an appellant's claim for service connection for the cause of the veteran's death is denied under 38 U.S.C.A. § 1310, does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C. § 1318.  See generally Timberlake v. Gober, 14 Vet. App. 122 (2000).  That is, § 1318 provides an alternate basis for an award of DIC and does not provide any additional benefit for the appellant.  Section 1318 is only applicable if the veteran's death is found to be nonservice-connected.  See 38 C.F.R. § 3.22(a).  Therefore, if following the Board's Remand, service connection for the cause of the Veteran's death is granted, then the appellant's claim for DIC pursuant to 38 U.S.C.A. § 1318 will be rendered moot.  As such, the Board finds that it is an inextricably intertwined issue and must also be remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are " inextricably intertwined " when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Furthermore, the Board observes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).
The United States Court of Appeals for Veterans Claims (Court) has issued a decision regarding the general notice requirements for claims for disability and indemnity compensation (DIC) under the VCAA.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court held that VCAA notice for DIC claims must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his/her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id. at 352-53.

In January 2008, the appellant was sent a VCAA notice letter in response to her application for benefits.  Also, in February 2009, she was issued a second letter purportedly to comply with the notice elements set forth in Hupp.  Significantly, the correspondence incorrectly listed the disabilities for which service connection had been granted at the time of the Veteran's death.  Here, the correspondence listed the Veteran as having two separate right arm disabilities--moderately severe injury to Muscle Group VII and partial paralysis of the ulnar and median nerve.  As discussed above, the RO in a September 1958 rating action recharacterized the Veteran's right arm disability from being a muscle injury to partial paralysis of the ulnar and median nerve.  Thus, the Veteran was only service connected for one disability at the time of his death, not two as reported in the February 2009 letter. Accordingly, on remand the appellant must be sent a proper VCAA letter informing her of the information and evidence necessary to substantiate her DIC claim in compliance with Hupp.
Accordingly, the case is REMANDED for the following action:

1.  Issue to the appellant and her representative a corrective VCAA notice letter that complies with Hupp, supra.  In particular, the letter should inform the appellant of the Veteran's only service-connected disability of partial paralysis of the ulnar and median nerve.  The appellant and her representative should be given an opportunity to respond.  

2.  After obtaining the appropriate release of information forms where necessary, procure records pertaining to heart disease treatment--as well as treatment for the other causes listed on the certificate of death--that the Veteran received prior to his death.  The Board is particularly interested in records of such treatment that the Veteran may have received from Vicente Gullas Memorial Hospital beginning in July 2007 until his death in September 2007.  If any such records identified by the appellant are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Obtain an opinion from an appropriate VA medical specialist as to the etiology of the cause of the Veteran's death.  The claims file must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  After reviewing the claims folder and considering the pertinent evidence of record [including the September 2007 certificate of death, which lists the causes of the Veteran's death as coronary artery disease, status post acute myocardial infarction, Killips II, ischemic heart disease; subdural effusion fronto-temporo-parietal area secondary to fall; status post aspiration pneumonia with acute renal failure; chronic renal failure probably secondary to acute tubular necrosis secondary to dehydration status post acute gastroenteritis moderate to severe dehydration; electrolyte imbalance secondary to the first four disabilities listed; and status post gastrotomy tube insertion], the medical specialist should opine:  

As to whether it is more likely than not (probability greater than 50%), at least as likely as not (probability of approximately 50%), or less likely than not (probability less than 50%) that the Veteran's coronary artery disease, status post acute myocardial infarction, Killips II, ischemic heart disease; subdural effusion fronto-temporo-parietal area secondary to fall; status post aspiration pneumonia with acute renal failure; and chronic renal failure probably secondary to acute tubular necrosis secondary to dehydration status post acute gastroenteritis moderate to severe dehydration had their clinical onset in service or were otherwise related to active duty.  

A complete rationale should be given for all opinions and conclusions expressed.  If the medical specialist finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the medical specialist for corrective action, as appropriate.

5.  Then, readjudicate the claims for service connection for the cause of the Veteran's death and for DIC benefits pursuant to 38 U.S.C.A. § 1318.  If any of these benefits remain denied, the appellant should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


